By the Court,

E. Darwin Smith, J.
The case of The People v. Erwin (4 Denio, 129) decides that the owner of a house who rents it to be used and kept as a house of prostitution is to be deemed to keep such house, and is liable to indictment and conviction as the keeper of a bawdy house. The principle of this rule applies to any person who is personally concerned in the keeping of such a house. In misdemeanors there are no accessories. All who.procure, counsel, aid or abet the commission of the crime are principals.
In this case the defendant confessedly had the control of the premises in question, and knowingly rented the building for, and permitted it to be used as, a house of prostitution. It matters not in what capacity he exercised *305such control over the house. There are no agencies in crime. The defendant’s wife, who was the owner of the premises in fact, entrusted to him the power to rent them as he thought proper. She probably knew nothing of the character of the tenants he put into possession of the premises. He exercised all the power of an owner, and he must take the responsibility, and be liable to the same extent as if he were in feet the owner. He cannot screen himself from responsibility for the setting up of a disorderly house by saying that he merely acted as the. agent of the owner. He did in fact personally commit the crime. He let the house to be used as a place for prostitution. It would be a reproach upon the law if it allowed him a loophole to escape the proper punishment for such a crime, upon the pretense that he was a mere agent.
[Monroe General Term,
June 1, 1863.
The charge of the judge, rightly construed, really means nothing more than this; that his claim of agency was no excuse for his crime; and that he was liable to indictment and punishment as a principal, in keeping this bawdy house, notwithstanding that he professedly acted as an agent for the owner, in renting the premises and collecting the rents. '
The language of the learned judge, in his charge to the jury, stating the law applicable to the case of an agent situated like the defendant, may perhaps be subject to some criticism, but in substance the rule was stated correctly; and the jury could not have misunderstood the meaning of the judge.
I think the conviction was right, and the judgment should be affirmed, and the proceedings remitted to the court of sessions, to be carried into effect.
E. D. Smith, Johnson and J. G. Smith, Justices.]